Citation Nr: 1626694	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-49 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disorder characterized by an irregular heartbeat.  


ATTORNEY FOR THE BOARD

G. Slovick, Counsel











INTRODUCTION

The Veteran served on active duty from June 2004 to November 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The Veteran has relocated during the pendency of this appeal, and custody of his claims file has been transferred to the RO in Roanoke, Virginia.  


REMAND

The Veteran seeks service connection for a disability characterized as an irregular heartbeat.  Review of the service treatment records indicates the Veteran was issued a flight waiver in January 2005 due to a finding of anomalous atrioventricular excitation.  The waiver was characterized as permanent.  

A September 2009 report of medical examination reported normal lungs, chest and heart on examination.  On VA examination in November 2009, the Veteran's history of an irregular heartbeat was noted, and an arrhythmia was confirmed.  The examiner declined to provide a diagnosis, and did not provide a rationale for the determination that a diagnosis was not warranted.  

The Veteran was afforded a VA examination in July 2015 wherein it was noted that he complained of atypical chest pain and heart racing, and that he had experienced sharp chest pain since service, which had not changed from his active duty symptoms.  The examiner noted a normal examination.

In an August 2015 VA medical opinion, a VA examiner reviewed the claims file and specifically discussed the findings of the September 2014 and July 2015 VA examinations of the heart.  Following a thorough discussion of the evidence of record, the examiner stated that a cardiac disorder was currently not diagnosed.  The examiner further stated that the Veteran's atypical chest pain, which was diagnosed in service and continued thereafter, was "at least as likely as not" related to service.  However the examiner did not associate the Veteran's chest pain with a diagnosed disorder.  Pain alone is not, in and of itself, considered a disability for which service connection may be established.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

During the course of appeal, in November 2009, the Veteran is shown to have had a cardiac arrhythmia and continuous chest pain symptoms.  However, the evidence does not show that during the appeal period, a diagnosed heart disorder that is related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the current disability "requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  Accordingly, the Board finds that a remand is necessary in order to obtain a supplemental opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that where VA provides the veteran an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following action:

1.  The evidence of record must be reviewed by the August 2015 VA cardiologist in order to obtain a supplemental opinion.  After a review of the evidence, the physician must state whether the arrhythmia shown in November 2009 is related to the Veteran's military service and whether that arrhythmia or his chest pain is related to a diagnosable disorder shown from October 9, 2009 to the present.  In doing so, the examiner must specifically consider and discuss the service treatment records showing multiple complaints of chest pain during and after the Veteran's active duty.

If the VA physician is unable to render the supplemental opinion without an examination or further testing, such must be provided to the Veteran.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 
 
2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

